MEMORANDUM**
Charles C. Douglass, Jr., appeals pro se the Bankruptcy Appellate Panel’s decision affirming the bankruptcy court’s order transferring his Chapter 13 petition to the Southern District of Texas. We dismiss the appeal because we lack jurisdiction to review the interlocutory order transferring the action. See Young Props. Corp. v. United Equity Corp. (In re Young Props. Corp.), 534 F.2d 847, 851 & n. 3 (9th Cir.1976).
We deny Douglass’s motion to consolidate this appeal with Appeal No. 01-16031 and to file additional pages.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.